DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-4, 7-8, and 10-17 (renumbered as claims 1-14) are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to the Applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic
communication with Applicant’s representative GERALD T. GRAY (Reg. No. 41,797) on 1 August 2022.

The claims are amended as presented below:
(Currently Amended)  A method of detecting anomalies in a deployed cloud service based on mining time-evolving graphs, the method comprising the steps, implemented in one or more processors, of: 
receiving multiple processing requests for each of a plurality of different processing request types, each of the plurality of different processing request types corresponding to a different plurality of micro-services of the deployed cloud service; and 
for each of one or more of the plurality of different processing request types:
receiving tracing data for the corresponding plurality of micro-services of the deployed cloud service, wherein the tracing data defines, for each processing request, relationships between the corresponding plurality of micro-services of the deployed cloud service at a plurality of different time intervals; 
computing, for each processing request, a functional graph based on the tracing data for each of the plurality of different time intervals, wherein nodes of each functional graph include the corresponding plurality of micro-services for the processing request and wherein links between the nodes represent relationships between the corresponding plurality of micro-services for the processing request;
for each functional graph: sampling two or more sub-graphs, computing a density value for each of the two or more subgraphs, and computing a density vector for the functional graph as the concatenation of the density values of each of the two or more subgraphs based on features of all links in the subgraph, wherein the computing a density vector for the functional graph as the concatenation of the density values of each of the two or more subgraphs based on features of all links in the subgraph includes computing a density vector for the functional graph as the concatenation of the density values of each of the two or more subgraphs based on the average weight of all links in the subgraph; 
comparing, for each processing request, the density vector of the functional graphs for the processing request for the plurality of time intervals to determine an anomaly score for the processing request; and
detecting, for each processing request, a presence of one or more anomalies based on the anomaly scores.
(Previously Presented)  The method of claim 1, wherein the relationships defined in the tracing data include a sequence of calls between the corresponding plurality of micro-services.
(Original)  The method of claim 1, wherein the step of computing a functional graph includes computing a weight for each of the links in the functional graph based on the sequence of calls.
(Previously Presented)  The method of claim 1, wherein the step of comparing the functional graphs includes determining an amount of change of the computed density vectors between the functional graphs.
(Canceled)
(Canceled)
(Previously Presented)  The method of claim 1, wherein the trace data includes flow-level data, and wherein the flow level data includes data identifying one or more of a transport protocol, a source port, a destination port, a number of bytes sent and a number of bytes received.
(Original)  The method of claim 1, wherein the step of identifying an anomaly includes signaling an anomaly for the processing request and/or outputting a system status classification.
(Canceled)  
 (Currently Amended)  A system comprising one or more processors coupled to a memory storing instructions, which when executed by the one or more processors cause the one or more processors to implement of a method of detecting anomalies in a deployed cloud service based on mining time-evolving graphs, the method comprising:
receiving multiple processing requests for each of a plurality of different processing request types, each of the plurality of different processing request types corresponding to a different plurality of micro-services of the deployed cloud service; and 
for each of one or more of the plurality of different processing request types:
receiving tracing data for the corresponding plurality of micro-services of the deployed cloud service, wherein the tracing data defines, for each processing request, relationships between the corresponding plurality of micro-services of the deployed cloud service at a plurality of different time intervals; 
computing, for each processing request, a functional graph based on the tracing data for each of the plurality of different time intervals, wherein nodes of each functional graph include the corresponding plurality of micro-services for the processing request and wherein links between the nodes represent relationships between the corresponding plurality of micro-services for the processing request;
for each functional graph: sampling two or more sub-graphs, computing a density value for each of the two or more subgraphs, and computing a density vector for the functional graph as the concatenation of the density values of each of the two or more subgraphs based on features of all links in the subgraph, wherein the computing a density vector for the functional graph as the concatenation of the density values of each of the two or more subgraphs based on features of all links in the subgraph includes computing a density vector for the functional graph as the concatenation of the density values of each of the two or more subgraphs based on the average weight of all links in the subgraph; 
comparing, for each processing request, the density vectors of the functional graphs for the processing request for the plurality of time intervals to determine an anomaly score for the processing request; and
detecting, for each processing request, a presence of one or more anomalies based on the anomaly scores.
(Previously Presented)  The system of claim 10, wherein the relationships defined in the tracing data include a sequence of calls between the corresponding plurality of micro-services
(Previously Presented)  The system of claim 10, wherein the step of comparing the functional graphs includes determining an amount of change of the computed density vectors between the functional graphs.
(Original)  The system of claim 10, wherein the step of comparing the functional graphs includes comparing functional graphs of consecutive time intervals.
(Previously Presented)  The system of claim 10, wherein the trace data includes flow-level data, and wherein the flow level data includes data identifying one or more of a transport protocol, a source port, a destination port, a number of bytes sent and a number of bytes received.
(Currently Amended)  A tangible, non-transitory computer-readable medium having instructions thereon which, upon being executed by one or more processors, alone or in combination, provide for execution of a method of detecting anomalies in a deployed cloud service based on mining time-evolving graphs, the method comprising:
receiving multiple processing requests for each of a plurality of different processing request types, each of the plurality of different processing request types corresponding to a different plurality of micro-services of the deployed cloud service; and 
for each of one or more of the plurality of different processing request types:
receiving tracing data for the corresponding plurality of micro-services of the deployed cloud service, wherein the tracing data defines, for each processing request, relationships between the corresponding plurality of micro-services of the deployed cloud service at a plurality of different time intervals; 
computing, for each processing request, a functional graph based on the tracing data for each of the plurality of different time intervals, wherein nodes of each functional graph include the corresponding plurality of micro-services for the processing request and wherein links between the nodes represent relationships between the corresponding plurality of micro-services for the processing request;
for each functional graph: sampling two or more sub-graphs, computing a density value for each of the two or more subgraphs, and computing a density vector for the functional graph as the concatenation of the density values of each of the two or more subgraphs based on features of all links in the subgraph, wherein the computing a density vector for the functional graph as the concatenation of the density values of each of the two or more subgraphs based on features of all links in the subgraph includes computing a density vector for the functional graph as the concatenation of the density values of each of the two or more subgraphs based on the average weight of all links in the subgraph; 
comparing, for each processing request, the density vectors of the functional graphs for the processing request for the plurality of time intervals to determine an anomaly score for the processing request; and
detecting, for each processing request, a presence of one or more anomalies based on the anomaly scores.
16.	(Previously Presented)  The method of claim 1, further comprising receiving a processing request, the processing request defining the corresponding plurality of micro-services of the deployed cloud service.
17.	(Previously Presented) The method of claim 1, wherein the detecting includes detecting the presence of one or more anomalies using an exponential function over a distance function between density vectors of the functional graphs of successive time windows, wherein smaller changes return a lower value than larger changes.
18.	(Canceled) The method of claim 1, wherein the computing a density vector for the functional graph as the concatenation of the density values of each of the two or more subgraphs based on features of all links in the subgraph includes computing a density vector for the functional graph as the concatenation of the density values of each of the two or more subgraphs based on the average weight of all links in the subgraph. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-4, 7-8, and 10-17:
The closest prior art is Agarwal et al. (U.S. Patent Application Publication No. 20210133014 A1, hereinafter referred to as Agarwal), which teaches:
a method of detecting anomalies in a deployed cloud service based on mining time-evolving graphs, the method comprising the steps, implemented in one or more processors, of:
receiving multiple processing requests for each of a plurality of different processing request types (see Agarwal para. 0246: multiple different types of requests are received), each of the plurality of different processing request types corresponding to a different plurality of micro-services of the deployed cloud service (see Agarwal para. 0247 and Fig. 25: each request type 2524 is associated with services 2502);
receiving tracing data for a plurality of micro-services (see Agarwal para. 0083-0084: the system collects tracing data for microservices) of the deployed cloud service (see Agarwal para. 0085: the services run in the cloud), wherein the tracing data defines relationships between the plurality of micro-services of the deployed cloud service (see Agarwal para. 0081-0082 and Fig. 2B: the trace data represents relationships between services, such as a parent-child relationship) at a plurality of different time intervals (see Agarwal para. 0139: the trace data is divided into discreet time ranges, also referred to as time windows);
computing a functional graph based on the tracing data (see Agarwal para. 0097 and Fig. 5: based on the tracing information, the system creates a “full-context application topology graph,” also referred to as a “service graph”) for each of the plurality of different time intervals (see Agarwal para. 0167 and Fig. 5: each “service graph” created by the system corresponds to a particular time duration; in the illustrative example of Fig. 5, service graph 500 corresponds to the 30-minute interval from 9:12 a.m. to 9:42 a.m), wherein nodes of each functional graph include the plurality of micro-services (see Agarwal para. 0098 and Fig. 5: each node of the service graph corresponds to a microservice; in the illustrative example of Fig. 5, service graph 500 has nodes 502, 504, and 506, corresponding to the microservices “frontend,” “recommendation-service,” and “productcatalogservice,” respectively) and wherein links between the nodes represent relationships between the plurality of micro-services (see Agarwal para. 0100 and Fig. 5: each edge of the service graph corresponds to a dependency between microservices; in the illustrative example of Fig. 5, “frontend” service 502 has an edge connecting it to “recommendation-service” 504, which depicts the dependency relationship between these two microservices);
comparing the functional graphs for each of the plurality of time intervals to determine an anomaly score for each of the functional graphs (see Agarwal para. 0167 and Fig. 5: error rate 590 is determined for service graph 500 over a given time duration; in the illustrative example of Fig. 5, the time duration is the 30-minute interval from 9:12 a.m. to 9:42 a.m and the corresponding error rate is 750.54/s; Note: Agarwal’s error rate corresponds to the claimed anomaly score); and
detecting a presence of one or more anomalies based on the anomaly scores (see Agarwal para. 0095: based on analysis of the errors, the system provides insight into anomalous behavior).

Another prior art reference relied upon is Jia, Tong, et al. ("An approach for anomaly diagnosis based on hybrid graph model with logs for distributed services." 2017 IEEE International Conference on Web Services (ICWS). IEEE, 2017. pp. 25-32. Hereinafter referred to as Jia), which teaches:
receiving multiple processing requests for each of a plurality of different processing request types, each of the plurality of different processing request types corresponding to a different plurality of micro-services of the deployed cloud service (see Jia para. spanning pp. 25-26 and Fig. 1: user requests are of different types. In the illustrative example of Fig. 1, user requests of different types results in four different flows through the call flow graphs (CFGs) of three different micro-services.); and
for each of one or more of the plurality of different processing request types (see see Jia p. 25, second col., first para., and Figs. 1-2: the technique of the invention is applied for each request):
receiving tracing data (see Jia p. 26, second col., last full para., and Fig. 2: the system receives logs of tracing data) for the corresponding plurality of micro-services (see Jia para. spanning pp. 25-26 and Fig. 1: the services are micro-services) of the deployed cloud service (see Jia abstract: the technique of the invention is applied to data from a cloud platform);
computing a functional graph based on the tracing data for each of the plurality of
different time intervals (see Jia p. 26, second col., last full para., and Fig. 2: based on the logs of tracing data, the system “mines” a time-weighted control flow graph (TCFG) for a plurality of time intervals T1-T5);
comparing the functional graphs for each of the plurality of time intervals to determine an anomaly score for each of the functional graphs (see Jia p. 29, under the heading “C. Anomaly diagnosis”: the system utilizes the time-weighted control flow graphs (TCFGs) to diagnose anomalies based on numerical quantities such as time lag, transition time, latency, etc.); and
detecting a presence of one or more anomalies based on the anomaly scores (see Jia p. 29, under the heading “C. Anomaly diagnosis”: the system utilizes the time-weighted control flow graphs (TCFGs) to diagnose anomalies based on numerical quantities such as time lag, transition time, latency, etc.).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
	receiving tracing data for the corresponding plurality of micro-services of the deployed cloud service, wherein the tracing data defines, for each processing request, relationships between the corresponding plurality of micro-services of the deployed cloud service at a plurality of different time intervals;
computing, for each processing request, a functional graph based on the tracing data for each of the plurality of different time intervals, wherein nodes of each functional graph include the corresponding plurality of micro-services for the processing request and wherein links between the nodes represent relationships between the corresponding plurality of micro- services for the processing request;
for each functional graph:  sampling two or more sub-graphs, computing a density value for each of the two or more subgraphs, and computing a density vector for the functional graph as the concatenation of the density values of each of the two or more subgraphs based on features of all links in the subgraph, wherein the computing a density vector for the functional graph as the concatenation of the density values of each of the two or more subgraphs based on features of all links in the subgraph includes computing a density vector for the functional graph as the concatenation of the density values of each of the two or more subgraphs based on the average weight of all links in the subgraph;
comparing, for each processing request, the density vector of the functional graphs for the processing request for the plurality of time intervals to determine an anomaly score for the processing request; and
detecting, for each processing request, a presence of one or more anomalies based on the anomaly scores
(independent claim 1, and similar limitations of independent claims 10 and 15).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163       

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163